DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2021 been entered.

Response to Amendment
The amendment of 6/17/2021 has been entered.
Disposition of claims: 
Claims 1, 4-5, and 8-10 have been amended.
Claims 1-16 are pending.
The amendments to claim 9 have overcome the objection of claim 9 set forth in the last Office Action. The objection has been withdrawn.

Response to Arguments
Applicant’s arguments see the first paragraph of page 26 through the fifth paragraph of page 31 of the reply filed 6/17/2021 regarding the rejections of claims 1-5, 9-12, and 14-16 under 35 U.S.C. 103 over Thompson/Kwong ‘409/Kim ‘524, the rejection of claim 6 under 35 U.S.C. 103 over Thompson/Kwong ‘409/Kim '524/Kim ‘853, the rejection of claim 13 under 35 U.S.C. 103 over Thompson/Kwong '409/Kim '524/Nishimura set forth in the Office Action of 3/17/2021 have been considered. 
Applicant argues that the Declaration of Raymond Kwong, the first inventor of Kwong ‘409 to address the following: “they cannot pack well in the solid state (such as in the thin film form in OLED)”, “the tetraphenylene block can therefore be viewed as a heavy benzene” and “since tetraphenylene is much heavier than benzene, it can increase the glass transition temperature (Tg)”. Applicant further argues that these are descriptions of a tetraphenylene containing compound (i.e. a compound that contains a tetraphenylene unit and a specific substituent R) disclosed by Kwong ‘409. They are not a description of tetraphenylene by itself (the first paragraph of page 26).
Respectfully, the Examiner does not agree.
The following properties of tetraphenylene are disclosed in Kwong ‘409 ([057] and [061]) and referred in the updated rejections of this office action. An ordinary skill in the art recognizes those properties being the unique properties of tetraphenylene itself. The properties are not created because the tetraphenylene is a part of the invention of Kwong ‘409 (formula in [062]), but inherent to the molecular structure and the molecular weight of the tetraphenylene.  
tetraphenylene is sterically cumbersome compound, and the steric bulk of tetraphenylene is much higher than benzene ([057], [061])
tetraphenylene has high triplet energy ([057])
tetraphenylene is much heavier than benzene, and it can increase the glass transition temperature (Tg)([061]).
Regarding the Declaration of Raymond Kwong, the Declaration only includes the opinion of Raymond Kwong. It appears that there is no factual evidence or data is provided. Below shows Examiner’s response to the opinion of Raymond Kwong.
In the Declaration, Raymond Kwong argues that Kwong ‘409 describes the effect of the tetraphenylene compound with said specific substituent as the host material on reduce molecular accumulation in the OLED device (section 5 of page 2 through section 7 of page 3 of the Declaration).
Respectfully, the Examiner does not agree.
Kwong ‘409 teaches tetraphenylene is a non-planar sterically cumbersome compound ([061]). An ordinary skill in the art recognizes that a molecule having sterically cumbersome structure provides reduced molecular interaction as compared to a planar molecule. An ordinary skill in the art also recognizes that the sterically bulky structure of the ligand of an Ir complex is beneficial to reduce intermolecular interactions because intermolecular interactions of the emitter complexes can quench excitons and reduce radiative decay efficiency. 
Kim ‘524 evidences that improved steric hindrance prevent molecular interface which causes a quench effect as evidenced by Kim by reciting “a quench effect by a molecules interaction is prevented due to improved steric hindrance effect” ([021]).
The Examiner acknowledges that a tetraphenylene molecule having a substituent provides even more sterically cumbersome structure. However, when comparing unsubstituted 
The Examiner cites additional teaching reference by Xie et al. (Adv. Mater. 2001, vol. 13, page 1245-1248) in the updated 103 rejection section of this office action below. Xie discloses an Ir-based metal complex (Ir(mppy)3) used as the light emitting dopant of an organic electroluminescent device (Fig. 2), wherein the complex has a sterically-bulky fused ring (“sterically hindered spacer”, “pinene group”) on the phenylpyridine ligand of the complex (Fig. 1). Xie teaches that reduction in concentration quenching has been realized by introducing sterically hindered fused ring in phosphorescent molecule (Title; page 1245, column 2, paragraph 1; and page 1248, column 1, paragraph 2).
Thus, the substitution of the benzene ring of the phenylpyridine ligand of the Compound PPIr of Thompson with a tetraphenylene ring is motivated by an ordinary skill in the art to introduce sterically bulky group, reduce intermolecular interaction, reduce quenching, and improve light emitting efficiency.
For at least these reasons, the applicant’s argument is not found to be persuasive.
In the Declaration, Raymond Kwong argues that the phosphorescent host material (i.e. the inventive compound of Kwong ‘409) is required to have a higher triplet state energy level. The ‘500 application is mainly directed to phosphorescent light emitting material, not a system with high triplet states (section 8 of page 3 through section 9 of page 4 of the Declaration).
Respectfully, the Examiner does not agree.
An ordinary skill in the art recognizes that the triplet energy of a host material of an organic light emitting device is required to be larger than the triplet energy of the light emitting dopant material because the electrons and holes are transferred from the host to the dopant 
It is known in the art that high triplet energy of a light emitting dopant can be advantageous (note: the triplet energy of the host is still higher than that of the emitting dopant). Zhu et al. (Adv. Mater. 2015, vol. 27, page 2533-2573) evidences that large triplet energy reduces the energy gap between the single and triplet states such that a metal assisted delayed fluorescent (MADF) is achieved, and the light emitting efficiency of organometallic complex can be increased (Fig. 1). In addition, Lo et al. (J. Am. Chem. Soc. 2009, vol. 131, page 16681-16688) evidences that an iridium complex having a higher triplet energy ligand is beneficial because the high triplet energy of the ligand ensures the photoluminescence of the core Ir is not quenched by the surrounding ligand part (page 16682, column 2, paragraph 3) and large triplet energy of the ligand confines the triplet exciton on the core of the complex (page 16686, column 1, paragraph 2), which provides faster radiative decay rate and higher quantum efficiency (compare compound 2 with compounds 1, 3, and 4 in Table 1). Details of the teachings of Zhu and Lo will be incorporated in the updated rejections under 35 U.S.C. 103 rejection section below.
Therefore, a metal complex with high triplet energy and used as the light emitting dopant of an organic light emitting device; especially, a metal complex having a ligand whose triplet energy is higher than the core of the complex, can be advantageous.  
For at least these reasons, the applicant’s argument is not found to be persuasive.
In the Declaration, Raymond Kwong argues
Respectfully, the Examiner does not agree.
Kwong ‘409 recites “tetraphenylene is much heavier than benzene, it can increase the glass transition temperature (Tg) of the tetraphenylene- carbazole/dibenzofuran/dibenzothiophene compounds … if only a benzene ring is connected to carbazole/dibenzofuran/dibenzothiophene … the Tg would be too low for the OLED application” ([061]). In this statements, Kwong directly compares tetraphenylene with benzene while the substituent part (carbazole/dibenzofuran/dibenzothiophene) remains same. 
The modification of the rejections of Thomson/Kwong ‘409/Kim ‘524 is substitution of the benzene of the phenylpyridine ligand of the Compound PPIr of Thompson with tetraphenylene. Therefore, teaching of Kwong ‘409 motivates an ordinary skill in the art to replace benzene with tetraphenylene to achieve increased Tg.
 For at least these reasons, the applicant’s argument is not found to be persuasive.
In the Declaration, Raymond Kwong argues that my invention only focuses on and discloses the specific characteristics of the tetraphenylene compounds with specific substituents and the effect thereof in the OLED device without disclosing the characteristics of the tetraphenylene group itself. (sections 11-12 of pages 4-5).
Respectfully, the Examiner does not agree.
As outlined above, the modification under the outstanding rejections over Thompson/Kwong ‘409/Kim ‘524 relies on the properties owned by the tetraphenylene itself (i.e. sterically bulkier structure compared to the planar molecule, high triplet energy, higher Tg than benzene).
Furthermore, in response to Raymond Kwong’s statements that the invention of Kwong ‘409 only focuses on specific compound, the Examiner points to MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
For at least these reasons, the applicant’s argument is not found to be persuasive.
Applicant argues that it is only the present application that discloses the discovery of the application that the tetraphenylene group in metal complexes can improve device efficiency and lifespan (the second paragraph of page 26). 
Respectfully, the Examiner does not agree.
Kwong ‘409 teaches tetraphenylene has a non-planar sterically cumbersome structure ([061]). 
Because the size of the tetraphenylene is comparable or even larger than the phenylpyridine ligand of the complex, packing of the iridium complexes are significantly 
Kim ‘524 evidences that a quench effect by molecular interaction is prevented due to improved steric hindrance effect, which results in high luminescent efficiency and high color purity ([021]). 
Xie teaches that reduction in concentration quenching has been realized by introducing sterically hindered fused ring in phosphorescent molecule (Title; page 1245, column 2, paragraph 1; and page 1248, column 1, paragraph 2).
Therefore, the improvement of device efficiency is expected by the teachings of Kwong ‘409, Kim ‘524, and Xie. 
Regarding the long service life, Kwong ‘409 states “tetraphenylene is much heavier than benzene, it can increase the glass transition temperature (Tg)” ([061]). It is known in the art that higher glass transition temperature provides better film property/quality, which results in higher stability of the organic light emitting device. 
Tokito et al. (WO 2000/027946 A1) evidences that the stability of an organic electroluminescent device depends on the stability of the organic thin film. When the organic compound exceeds the glass transition temperature, crystallization starts such that the film becomes unstable. Therefore, high glass transition temperature is beneficial to obtain more stable organic thin film and more stable organic electroluminescent device (last paragraph of page 1 through the first paragraph of page 2).
Higher glass transition temperature is also generally related to higher melting temperature and higher thermal decomposition temperature because high molecular weight increases those 
Therefore, the improvement of device lifetime is not an unexpected property.
For at least these reasons, the applicant’s argument is not found to be persuasive.
Applicant argues that Kim ‘524 does not in fact provide any teaching or suggestion that introduction of a steric hindrance group in the metal complexes would be beneficial to the performance of the device as asserted by the Examiner (last paragraph of page 27 through the third paragraph of page 28).
Furthermore, Applicant argues the steric hindrance effect produced in two cases (Kim ‘524 vs. ‘500 application) cannot be comparable (section 6 of the Declaration of Chuanjun Xia).
Respectfully, the Examiner does not agree.
Thompson discloses a metal complex (“organometallic complex” in page 4, lines 4-8; and page 12, lines 1-22) having formula of L2MX, wherein M can preferably be Ir; L represents a bidentate ligand comprising sp2 hybridized carbon and heteroatoms; and X is a monoanionic bidentate ligand. The monoanionic bidentate ligand of X encompasses a pyridinyltetrapheanylene ligand.
Kwong ‘409 teaches tetraphenylene is a non-planar sterically cumbersome compound ([061]). 
Thus, the teaching of Thompson in view of Kwong ‘409 is directed to the Compound of Thompson as modified by Kwong ‘409 (1), (2), or (3) (see section 59 of page 11 of the last office action).
The only knowledge that an ordinary skill in the art relies upon Kim ‘524 is that sterically bulky group is beneficial to the iridium complex which is used as the emitter of an organic light emitting device. That is, Kim ‘524 teaches that such an improvement in luminescence efficiency is also expected for an Ir-based complex emitter material as well as the organic host material. Kim ‘524 evidences that a quench effect by molecular interaction is prevented due to improved steric hindrance effect, which results in high luminescent efficiency and high color purity ([021]).
Furthermore, the Examiner cites additional teaching reference by Xie et al. (Adv. Mater. 2001, vol. 13, page 1245-1248) in the updated 103 rejection section of this office action below. Xie discloses an Ir-based metal complex (Ir(mppy)3) used as the light emitting dopant of an organic electroluminescent device (Fig. 2), wherein the complex has a sterically-bulky fused ring (“sterically hindered spacer”, “pinene group”) on the phenylpyridine ligand of the complex (Fig. 1). Xie teaches that reduction in concentration quenching has been realized by introducing sterically hindered fused ring in phosphorescent molecule (Title; page 1245, column 2, paragraph 1; and page 1248, column 1, paragraph 2).
For at least these reasons, the applicant’s argument is not found to be persuasive.
Applicant further argues that 1) there is a big difference between a methyl and tetraphenylene, and 2) introduction of one more methyl group at the other substituent position of the quinoline fails to improve the properties. 
Respectfully, the Examiner does not agree.
As outlined above, the only knowledge that an ordinary skill in the art relies upon Kim ‘524 is the statement wherein sterically bulky group of the metal complex used as the emitter of 
In response to Applicant’s arguments, the Examiner points to MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
For at least these reasons, the argument is not found to be persuasive.
Applicant argues that the applicant disagrees with the assertion that an increase in device lifetime may be expected from a higher glass transition temperature (the second paragraph of page 29 through the second paragraph of page 30).
Respectfully, the Examiner does not agree.
Kwong ‘409 recites “since tetraphenylene is much heavier n benzene, it can increase the glass transition temperature of … On the contrary, if only a benzene ring is connected to carbazole/dibenzofuran/dibenzothiophene, … the Tg would be too low for OLED application”.
In the statements Kwong ‘409 compare Tg of compound when the tetraphenylene is replaced by benzene. An ordinary skill in the art recognize when benzene is replaced by tetraphenylene the glass transition temperature is increased.
The modification based on the teaching of Thompson in view of Kwong ‘409 is related to the benzene of the phenylpyridine ligand with tetraphenylene. Therefore, an ordinary skill in the art expects that increase of glass transition temperature in the modification.
For Applicant’s arguments that the glass transition temperature is not necessarily related to device lifetime, the Examiner points to the response above (see sections 43-46 above).
For at least these reasons, the argument is not found to be persuasive.
Applicant argues that improvements in both device efficiency and lifetime in the inventive device comprising the inventive compound compared to the comparative devices comprising the comparative compounds A-D (see Table 2 of the specification). 
Respectfully, the Examiner does not agree.
First, as outlined above improvement in the device efficiency and longer lifespan is expected properties (see section 36-41 above).
Secondly, regarding the device efficiency, the inventive device Example 1 has luminance efficiency (LE) of 70 cd/A which is lower than comparative Examples 1, 3, and 4 (LE of 71 – 76 cd/A). The Example 1 device is the only device which is more efficient than Comparative Example 2 in the luminance efficiency. 
The comparison of the luminance efficiency was made in different voltage conditions. That is, the higher luminance efficiency of Example 1 (LE = 70 cd/A) is higher than that of the Comparative Example 2 (LE = 67 cd/A) when larger voltage of 3.19 V is applied to the Example 1 device. There is no comparison of power (conversion) efficiency in Table 2 while inventive Example 1 consumes larger voltage (3.19 V) compared to the comparative Example 2 (2.86 V) indicating that Example 1 device could consume more power to provide higher luminance efficiency. It is unclear whether a device having higher luminance efficiency when larger voltage is applied, is overall more efficient device. 
Third, regarding the long lifespan, the inventive Example 1 has only 8.7 % larger in the LT95 value than that of Comparative Example 1. The compound A of the comparative Example 1 is encompassed by the prior art compound disclosed by Thompson (“organometallic complex” in page 4, lins4-8; and page 12, lines 1-22). Therefore, the inventive Example 1 has only 8.7 % larger in the LT95 value than the prior art. 
While the percentage number itself appears not significantly large, no reason is provided why the apparently small increase of LT95 (376 hours vs. 346 hours) is statistically and practically significant. Thus, it is unclear 8.7% increase in the LT95 value is surprising and unexpected and would be both practically and statistically significant. 
It is Applicant’s burden to establish the difference of 8.7% in LT95 values is both statistically and practically significant (MPEP 716.02(b)).
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of 
Furthermore, the specification recites “lifetime characteristics of the devices were measured at various current densities and voltages” ([136]). Because the lifetime measurements were conducted at different conditions for different devices, it is unclear whether Example 1 device necessarily has longer lifetime than the comparative devices.
Fourth, Applicant shows data to support unexpected result arguments of device efficiency and lifespan (Table 2 in [137]), wherein the data compares the properties of two devices not compounds or formulations (Note: “Sub T” indicates comparison of the properties of the compound on its own; however, Applicant does not argue unexpected result in high Sub T). Claims 1-9 and 16 do not claim a device. Therefore, the data is not commensurate in scope with the current claims.
With respect to the commensurate in scope with claimed invention, the Examiner points out MPEP 716.02(d), as recited below.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
 In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
Fifth, it is unclear whether the unexpected result of high luminance efficiency and longer lifetime stem from the difference of compounds or the difference of other device parameters/components.
In the data, each example device (Example 1 and Comparative Example 1-4 in the instant specification [134]) comprises the layer containing the claimed compound which directly contacts to the EBL. Thompson does not require EBL layer contacts to the light emitting layer (page 30). None of the instant claims appear to require EBL. It is not clear that similar results would be expected with the claimed compound without the presence of EBL.
Furthermore, the tested devices comprise two hosts, Compound EB and Compound HB in the light emitting layer. Thompson does not require two hosts in the light emitting layer (page 30). It is not clear that similar results would be expected when a single host being used in the device. 
Additionally, the data is only provided for a specific concentration of the inventive compound in the light emitting layer of devices (Compound EB : Compound HB : dopant  = 46 : 46 : 8 in [134]). None of the instant claims contain limitations on the concentration of the claimed compounds. It is not clear that similar results would be expected for any possible concentrations.
For at least these reasons, the argument is not found to be persuasive. 
Applicant’s arguments see the last paragraph of page 31 through the fourth paragraph of page 32 of the reply filed 6/17/2021 regarding the rejections of claims 1-5, 7-8, and 10-16 under 35 U.S.C. 103 over Kondakova/Kwong ‘409/Kim ‘524 set forth in the Office Action of 3/17/2021 have been considered. 
Applicant argues that on the basis that the compound of the amended claim 1 is patentable, claims 2-5, 7-8, and 10-16 are also patentable for at least similar reasons.
Respectfully, the Examiner does not agree.
As outlined above, Applicant’s arguments for the rejections over Thompson/Kwong ‘409/Kim ‘524 are not persuasive. Therefore, rejections of claims 1-5, 7-8, and 10-16 under 35 U.S.C. 103 over Kondakova/Kwong ‘409/Kim ‘524 are maintained.

Specification
The disclosure is objected to because of the following informalities: 
Applicant recites “R1, R2, Ra, Rb, Rc, RN1, RC1, and RC2, …., two adjacent substituents are optionally joined to form a ring” in claim 4. The instant specifications disclose “R1, R2, R3, R4, R5, and R6, … two adjacent substituents are optionally joined to form a ring” ([087]-[088]), and “RN1, RC1, and RC2, … two adjacent substituents are optionally joined to form a ring” ([094]-[095]). However, regarding Ra, Rb, and Rc, the instant specification does not explicitly state adjacent Ra, Rb, and Rc can join to form a ring ([092]). The original claim 4 (entered on 9/17/2018) recites “R1, R2, R3, R4, R5, R6, Ra, Rb, Rc, RN1, RC1, and RC2 … two adjacent substituents are optionally joined to form a ring”. Therefore, the instant claim 4 does not have a new matter issue. It is advised to amend specifications to recite adjacent Ra, Rb, and Rc join to form a ring such that the limitation of Ra, Rb, and Rc of the instant claim 4 is supported.
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, there are two commas between “cycloalkyl group having 3 to 20 ring carbon atoms” and “a substituted or unsubstituted heteroalkyl group”. One of them should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO0141512 A1, hereafter Thompson) in view of Kwong et al. (US 2017/0077409 A1, hereafter Kwong ‘409), Kim et al. (US 2010/0133524 A1, hereafter Kim ‘524), Xie et al. (“Reduction of Self-Quenching Effect in Organic Electrophosphorescence Emitting Devices via the Use of Sterically Hindered Spacers in Phosphorescence Molecules”, Adv. Mater. 2001, vol. 13, page 1245-1248, hereafter Xie), Lo et al. (“High-Triplet-Energy Dendrons: Enhancing the Luminescence of Deep Blue Phosphorescent Iridium(III) Complexes”, J. Am. Chem. Soc. 2009, vol. 131, page 16681-16688, hereafter Lo), and Zhu et al. (“Harvesting All Electrogenerated Excitons through Metal Assisted Delayed Fluorescent Materials”, Adv. Mater. 2015, vol. 27, 2533-2537, hereafter Zhu).
Regarding claim 1, Thompson discloses a metal complex (“organometallic complex” in page 4, lins4-8; and page 12, lines 1-22) having formula of L2MX, wherein M can preferably be Ir; L represents a bidentate ligand comprising sp2 hybridized carbon and heteroatoms; and X is a monoanionic bidentate ligand.
Thompson further discloses that the metal complex of formula L2MX can be used as a phosphorescent dopant with a host in an emitter layer of an electroluminescent device (“organic light emitting diode” of page 4, lines 4-8 and 16-17).
Thompson exemplifies a metal complex (Compound PPIr in Fig. 19) having structure as shown below.

    PNG
    media_image1.png
    162
    375
    media_image1.png
    Greyscale

Thompson further exemplifies an electroluminescent device (page 30, line 10 through page 31, line 3) comprising an anode (ITO), a cathode (Mg-Ag), and an organic layer (“emitter layer”, CBP as a host and bis(2-phenylbenzothiazole) iridium acetylacetonate as a dopant) disposed between the anode and the cathode.

    PNG
    media_image2.png
    129
    483
    media_image2.png
    Greyscale

Thompson does not disclose the specific ligand structure including the tetraphenylene part of the Formula 1 of claim 1. However, the limitation of the ligand L of Thompson’s formula of L2MX, which is a bidentate ligand comprising sp2 hybridized carbon and heteroatoms, can be the tetraphenylene-based ligand of Applicant’s Formula 1.
Kwong ‘409 discloses tetraphenylene-based organic compounds used in organic light emitting diode (“OLED”) devices ([003]).
Kwong ‘409 teaches that 1) tetraphenylene is sterically cumbersome compound and the steric bulk of tetraphenylene is much higher than benzene ([057], [061]), 2) tetraphenylene has high triplet energy ([057]); and 3) tetraphenylene is much heavier than benzene and it can increase the glass transition temperature (Tg)([061]). 
Kim ‘524 discloses Ir-based metal complex used as the light emitting dopant of an organic electroluminescent device ([011], [019], [036]).
Kim ‘524 teaches that a quench effect by molecular interaction is prevented due to improved steric hindrance effect, which results in high luminescent efficiency and high color purity ([021]).
Xie discloses Ir-based metal complex (Ir(mppy)3) used as the light emitting dopant of an organic electroluminescent device (Fig. 2), wherein the complex has a sterically-bulky fused ring (“sterically hindered spacer”, “pinene group”) on the phenylpyridine ligand of the complex (Fig. 1).
Xie teaches that reduction in concentration quenching has been realized by introducing sterically hindered fused ring in phosphorescent molecule (Title; page 1245, column 2, paragraph 1; and page 1248, column 1, paragraph 2).
Lo discloses Ir-based metal complex (Compounds 1, 3-4 in Fig. 1) used as the light emitting dopant of an organic electroluminescent device (Fig. 6).
The compound of Lo comprises Ir metal core and organic ligand (“dendron”) which has high triplet energy (Abstract), and the triplet energy of the ligand is higher that of the core (Ir) (“Dendron … has triplet energies of 3.4 eV which is 0.5 eV higher than the emission of the core” in page 16682, column 2, paragraph 3). 
Lo teaches that the high triplet energy of the ligand ensures the photoluminescence of the Ir core is not quenched by the organic ligand (the last line of column 1 through the first paragraph of column 2 of page 16682; and page 16682, column 2, paragraph 3), and the high triplet energy of the ligand confines the triplet exciton in the core of the complex (page 16686, column 1, paragraph 2), which provides faster radiative decay rate and higher quantum efficiency (compare compounds 1, 3, and 4 with compound 2 in Table 1; and page 16686, column 1, paragraph 2).
Zhu discloses a metal complex used as the light emitting dopant of an organic electroluminescent device (Fig. 4).
Zhu teaches small energy splitting between singlet excited state (S1) and triplet excited state (T1) provides metal-assisted delayed fluorescence (MADF) process such that both phosphorescence and delayed fluorescent process can be achieved (2nd paragraph of column 1 through the 2nd paragraph of column 2 of page 2533; and Fig. 1). It is known in the art that high triplet energy provides smaller energy splitting between singlet excited state and triplet excited 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Thompson by substituting the benzene ring of the phenylpyridine ligand with tetraphenylene, as taught by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu.
The motivation of doing so would have been 1) to make a steric bulky ligand and reduce concentration quenching such that the metal complex has high luminescent efficiency and high color purity, 2) to provide the ligand part with higher triplet energy than the metal core part such that triplet exciton is confined in the metal core which provides reduced quenching, faster radiative decay, and higher quantum efficiency, 3) to provide the metal complex with high triplet energy such that the metal complex has small energy splitting between singlet (S1) and triplet (T1) states and achieves both phosphorescence and metal-assisted delayed fluorescence (MADF) processes, and 4) to provide increased glass transition temperature as compared to benzene (i.e. phenylpyridine), based on the teachings of Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to be used in an organic electroluminescence device.
When replacing the benzene rings of the phenylpyridine ligands of Thompson’s Compound PPIr by tetraphenylene rings, there are three different ways to produce three position 

    PNG
    media_image3.png
    405
    864
    media_image3.png
    Greyscale

The ligands of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu (1) and (2) have similar structures as Applicant’s exemplified ligand structures of the instant claim 4 (7th and 8th structures). However, the ligand of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu (3) does not meet the limitation of the instant claim 4.
It would have been obvious to one of ordinary skill in the at the time the invention was effectively filed to have chosen two out of three structures described above, based on the teaching of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu. The selection would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). 
Hereafter rejections are made using the structure of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu (1) in the figure above. The other structure of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu (2) also reads on claim limitations similarly as the structure (1) does. 
The resultant metal complex of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu (1) has identical structure as Applicant’s Formula 1, wherein Cy is a substituted or unsubstituted heteroaryl having 5 to 12 aromatic ring atoms (pyridine); Cy is bonded to M via a nitrogen atom; M is Ir, X1 to X16 are independently selected from N, C, or CR (X2 and X3 are C; X1, X4-X16 are CR), wherein R is hydrogen; and X3 is connected to M through a metal-carbon bond, meeting all the limitations of claim 1.
Regarding claim 2, the metal complex of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu, wherein the metal is Ir.
Regarding claim 3, the metal complex of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu, wherein Cy has a partial stricture of

    PNG
    media_image4.png
    87
    80
    media_image4.png
    Greyscale
.
Regarding claim 4, the metal complex of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu, wherein the complex has the formula of M(La)m(Lb)n(Lc)q, wherein Lb and Lc are the second and third ligand coordinating to M, Lb and Lc can be the same or different; wherein m is 2, n is 1, and q is 0; m+n+q is the oxidation number of M; wherein La
 
    PNG
    media_image5.png
    273
    213
    media_image5.png
    Greyscale
,
Wherein Lb and Lc are independently selected from the group consisting of:

    PNG
    media_image6.png
    130
    125
    media_image6.png
    Greyscale
, 
Wherein R1-R6, Ra, and Rb can represent mono, di, tri or tetra substitution or no substitution; R1-R6, Ra, Rb, Rc are each independently selected from hydrogen (R1, R3, R4, R5, R6, Rb are hydrogen), a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms (Ra and Rc are methyl).
Regarding claim 5, the metal complex of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu, wherein La is selected La43 (as shown below).

    PNG
    media_image7.png
    287
    175
    media_image7.png
    Greyscale
 
Regarding claim 9, the metal complex of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu, wherein the complex has the formula of Ir(La)2Lc, La is selected from anyone or both of La1 to La130 (La43 and La60), and Lc is Lc1 (as shown below).

    PNG
    media_image8.png
    146
    86
    media_image8.png
    Greyscale

Regarding claims 10-12, and 14, the metal complex of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu reads on all the features of claim 1 as outlined above.
Thompson discloses that the compound of formula L2MX (Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu (1) is Thompson’s formula L2MX) can be used as a phosphorescent dopant with a host in an emitter layer of an electroluminescent device (“organic light emitting diode” of page 4, lines 4-8 and 16-17).
Thompson further exemplifies an electroluminescent device (page 30, line 10 through page 31, line 3) comprising an anode (ITO), a cathode (Mg-Ag), and an organic layer (“emitter layer”, CBP as a host and bis(2-phenylbenzothiazole) iridium acetylacetonate as a dopant) disposed between the anode and the cathode.
Thompson does not exemplify a specific device comprising the metal complex of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu (1). However, Thompson teaches that the compound of the invention can be used as a phosphorescent dopant of an emitter layer of an electroluminescent device (page 3, lines 32-34; page 4, lines 16-17). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Thompson as modified by 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an electroluminescent device.
The resultant device comprising an anode (ITO), a cathode (Mg-Ag), and an organic layer (“emitter layer”, CBP as a host and Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu (1) as a dopant) disposed between the anode and the cathode, comprising a metal complex comprising a partial structure represented by Formula 1.
The ligand of the metal complex of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu of the organic layer of the electroluminescent device of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu has identical structure of Formula 1, wherein Cy is a substituted or unsubstituted aryl having 5 to 24 aromatic ring atoms (pyridine); Cy is bonded to M via a nitrogen atom; M is Ir, X1 to X16 are independently selected from N, C, or CR (X2 and X3 are C; X1, X4-X16 are CR); wherein R is hydrogen; and X3 is connected to M through a metal-carbon bond, meeting all the limitations of claim 10.
The organic layer comprising the metal complex of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu is an emissive layer and the complex is an emitter (“phosphorescent dopant” of page 4, lines 4-8 and 16-17; “emitter layer” of page 30, line 10 through page 31, line 3 by Thompson), meeting all the limitations of claim 11
The organic layer of the electroluminescent device of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu comprises a host (CBP), meeting all the limitations of claim 12.
The electroluminescent device of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu, wherein the host compound (CBP) comprises at least one the chemical groups selected from the group consisting of carbazole, meeting all the limitation of claim 14.
Regarding claim 15, the electroluminescent device of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu, as evidenced by Kim ‘524 reads on all the features of claim 10, as outlined above
Thompson does not exemplify a specific device wherein the electroluminescent device of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu is incorporated. 
However, Thompson teaches that the electroluminescent device of the invention can be incorporated into a consumer product (“vehicle, computer, television, printer” of page 36, lines 11-15). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the electroluminescent device of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu by incorporating it into a consumer product such as television, as taught by Thompson.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a television.
The resultant television including the electroluminescent device of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu, meeting all the limitation of claim 15.
Regarding claim 16, the metal complex of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu reads on all the features of claim 1 as outlined above, and the electroluminescent device of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu, as evidenced by Kim ‘524 reads on all the features of claim 10, as outlined above. 
The device comprises an anode (ITO), a cathode (Mg-Ag), and an organic layer (“emitter layer”, CBP as a host and Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu (1) as a dopant) disposed between the anode and the cathode.
The device comprises an organic layer comprising the metal complex of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu (1) and other organic material CBP. Therefore, the organic layer is a formulation comprising the metal complex of claim 1, meeting all the limitations of claim 16.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO0141512 A1) in view of Kwong et al. (US 2017/0077409 A1), Kim et al. (US 2010/0133524 A1), Xie et al. (“Reduction of Self-Quenching Effect in Organic Electrophosphorescence Emitting Devices via the Use of Sterically Hindered Spacers in Phosphorescence Molecules”, Adv. Mater. 2001, vol. 13, page 1245-1248), Lo et al. (“High-Triplet-Energy Dendrons: Enhancing the Luminescence of Deep Blue Phosphorescent Iridium(III) Complexes”, J. Am. Chem. Soc. 2009, vol. 131, page 16681-16688), and Zhu et al. (“Harvesting All Electrogenerated Excitons through Metal Assisted Delayed Fluorescent Materials”, Adv. Mater. 2015, vol. 27, 2533-2537), as applied to claim 1 above, further in view of Kim et al. (US 2008/0194853 A1, hereafter Kim ‘853).
Regarding claim 6, the metal complex of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu reads on all the features of claim 1 as outlined above.
The metal complex of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu does not include deuterium. 
Kim ‘853 teaches that substitution of hydrogen of an iridium complex with deuterium decreases van der Waals’ force and reduces intermolecular collision ([021]). 
Kim ‘524 also evidences reduced intermolecular interaction between Ir-complex emitter molecules decreases luminescence quenching and improves luminescence efficiency ([021]).
Kim ‘853 further teaches that partial or complete substitution of hydrogen of the ligands of an iridium complex by deuterium improves luminescence efficiency, luminance, current efficiency, power efficiency, and/or thermal stability ([022]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu by partially or fully replacing hydrogen atoms of the tetraphenylene-pyridine ligand to deuterium, as taught by Kim ‘853 and Kim ‘524. 
The motivation of doing so would provide the metal complex with improvement in luminescence efficiency, luminance, current efficiency, power efficiency, and/or thermal stability.
The resultant metal compound of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, Zhu, and Kim ‘853, wherein ligand La is partially or fully deuterated, meeting all the limitations of claim 6.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO0141512 A1) in view of Kwong et al. (US 2017/0077409 A1), Kim et al. (US 2010/0133524 A1), Xie et al. (“Reduction of Self-Quenching Effect in Organic Electrophosphorescence Emitting Devices via the Use of Sterically Hindered Spacers in Phosphorescence Molecules”, Adv. Mater. 2001, vol. 13, page 1245-1248), Lo et al. (“High-Triplet-Energy Dendrons: Enhancing the Luminescence of Deep Blue Phosphorescent Iridium(III) Complexes”, J. Am. Chem. Soc. 2009, vol. 131, page 16681-16688), and Zhu et al. (“Harvesting All Electrogenerated Excitons through Metal Assisted Delayed Fluorescent Materials”, Adv. Mater. 2015, vol. 27, 2533-2537), as applied to claim 10 above, further in view of Nishimura et al. (US 2013/0075716 A1, hereafter Nishimura).
Regarding claim 13, the electroluminescent device of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu reads on all the features of claim 10, as outlined above.
The electroluminescent device comprises an anode (ITO), a cathode (Mg-Ag), and an organic layer (“emitter layer”, CBP as a host and Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu (1) as a dopant) disposed between the anode and the cathode.
Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu does not disclose a specific device, wherein the organic layer comprises at least two hosts. 
Nishimura disclose an organic electroluminescent device (“Example 1” in [514]-[519]; Table 1) wherein the organic layer (“emitting layer”) comprises two hosts (PBH-01 and PBH-04).

    PNG
    media_image9.png
    306
    627
    media_image9.png
    Greyscale

Nishimura teaches that organic electroluminescent devices comprising the host materials of the invention provides excellent luminous efficiency, longer lifetime, and lower driving voltage ([530]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the electroluminescent device of Thompson as modified by Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu by using PBH-01 and PBH-04 as the host materials of the emission layer, as taught by Nishimura. 
The motivation of doing so would provide the organic electroluminescent device with excellent luminous efficiency, longer lifetime, and lower driving voltage as taught by Nishimura.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant electroluminescent device comprises an anode (ITO), a cathode (Mg-Ag), and an organic layer (Compounds PBH-01 and PBH-04 of Nishimura as hosts; Thompson as .

Claims 1-5, 7-8, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kondakova et al. (US 2006/0134460 A1, hereafter Kondakova) in view of Kwong et al. (US 2009/0108737 A1, hereafter Kwong ‘737), Kim et al. (US 2010/0133524 A1), Xie et al. (“Reduction of Self-Quenching Effect in Organic Electrophosphorescence Emitting Devices via the Use of Sterically Hindered Spacers in Phosphorescence Molecules”, Adv. Mater. 2001, vol. 13, page 1245-1248), Lo et al. (“High-Triplet-Energy Dendrons: Enhancing the Luminescence of Deep Blue Phosphorescent Iridium(III) Complexes”, J. Am. Chem. Soc. 2009, vol. 131, page 16681-16688), and Zhu et al. (“Harvesting All Electrogenerated Excitons through Metal Assisted Delayed Fluorescent Materials”, Adv. Mater. 2015, vol. 27, 2533-2537).
Regarding claim 1, Kondakova discloses a homoleptic metal complex (“fac tris(2-phenyl-pyridinato-N,C2)Iridium (III) [i.e. Ir(ppy)3]” in [190], [370]) being used in an electroluminescent device (“EL device 1” in [365]-[374]) and having the structure as shown below. 

    PNG
    media_image10.png
    346
    567
    media_image10.png
    Greyscale

Kondakova further discloses an electroluminescent device (“EL device 1” in [365]-[374]) comprising an anode (ITO in [366]), a cathode (Mg-Ag in [373]), and an organic layer (“light emitting layer” in [370]) comprising two hosts of TPBI and TCTA (4,4',4"-tris(carbazolyl)-triphenylamine in [369]; structure is shown above) and a phosphorescent dopant (“emitter”) of Ir(ppy)3 ([370]).
The homoleptic metal complex of Ir(ppy)3 by Kondakova does not meet the limitation of Applicant’s Formula 1, wherein the ligand comprises teteraphenylene structure.
Kwong ‘737 teaches that heteroleptic complexes can be advantageous because of the desirable properties imparted by the different ligands ([055]). 
Kwong ‘737 provides the example of a heteroleptic complex in which one ligand with higher molecular weight imparts good stability while a second ligand with lower molecular weight imparts lower evaporation temperatures, providing easier processibility and improved manufacturing ([055]).
Kwong ‘737 exemplifies heteroleptic complexes utilizing two phenylpyridine ligands as the lower-molecular-weight ligand ([057]).
Kondakova and Kwong ‘737 do not disclose the specific ligand structure including tetraphenylene.
Kwong ‘409 discloses tetraphenylene-based organic compounds used in organic light emitting diode (“OLED”) devices ([003]).
Kwong ‘409 teaches that 1) tetraphenylene is sterically cumbersome compound and the steric bulk of tetraphenylene is much higher than benzene ([057], [061]), 2) tetraphenylene has high triplet energy ([057]); and 3) tetraphenylene is much heavier than benzene and it can increase the glass transition temperature (Tg)([061]). 
Kim ‘524 discloses Ir-based metal complex used as the light emitting dopant of an organic electroluminescent device ([011], [019], [036]).
Kim ‘524 teaches that a quench effect by molecular interaction is prevented due to improved steric hindrance effect, which results in high luminescent efficiency and high color purity ([021]).
Xie discloses Ir-based metal complex (Ir(mppy)3) used as the light emitting dopant of an organic electroluminescent device (Fig. 2), wherein the complex has a sterically-bulky fused ring (“sterically hindered spacer”, “pinene group”) on the phenylpyridine ligand of the complex (Fig. 1).
Xie teaches that reduction in concentration quenching has been realized by introducing sterically hindered fused ring in phosphorescent molecule (Title; page 1245, column 2, paragraph 1; page 1248, column 1, paragraph 2).
Lo discloses Ir-based metal complex (Compounds 1, 3-4 in Fig. 1) used as the light emitting dopant of an organic electroluminescent device (Fig. 6).
The compound of Lo comprises Ir metal core and organic ligand (“dendron”) which has high triplet energy (Abstract), and the triplet energy of the ligand is above of that of the core (Ir) (“Dendron … has triplet energies of 3.4 eV which is 0.5 eV higher than the emission of the core” in page 16682, column 2, paragraph 3). 
Lo teaches that the high triplet energy of the ligand ensures the photoluminescence of the Ir core is not quenched by the organic ligand (the last line of column 1 through the first paragraph of column 2 of page 16682; and page 16682, column 2, paragraph 3), and the high triplet energy of the ligand confines the triplet exciton in the core of the complex (page 16686, column 1, paragraph 2), which provides faster radiative decay rate and higher quantum efficiency (compare compounds 1, 3, and 4 with compound 2 in Table 1; and page 16686, column 1, paragraph 2).
Zhu discloses a metal complex used as the light emitting dopant of an organic electroluminescent device (Fig. 4).
Zhu teaches small energy splitting between singlet excited state (S1) and triplet excited state (T1) provides metal-assisted delayed fluorescence (MADF) process such that both phosphorescence and delayed fluorescent process can be achieved (2nd paragraph of column 1 through the 2nd paragraph of column 2 of page 2533; and Fig. 1). It is known in the art that high triplet energy provides smaller energy splitting between singlet excited state and triplet excited state. Therefore, a metal complex with large triplet energy can achieve metal-assisted delayed fluorescence process.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the homoleptic metal complex of Kondakova (Ir(ppy)3) 
The motivation for doing so would have been 1) to provide heteroleptic complexes in which two lower-molecular-weight phenylpyridine ligands impart lower evaporation temperatures, providing easier processibility and improved manufacturing, 2) to make a steric bulky ligand and reduce concentration quenching such that the metal complex has high luminescent efficiency and high color purity, 3) to provide the ligand part with higher triplet energy than the metal core part such that triplet exciton is confined in the metal core which provides reduced quenching, faster radiative decay, and higher quantum efficiency, 4) to provide the metal complex with high triplet energy such that the metal complex has small energy splitting between singlet (S1) and triplet (T1) states and achieves both phosphorescence and metal-assisted delayed fluorescence (MADF) processes, and 5) to provide increased glass transition temperature as compared to benzene (i.e. phenylpyridine), based on the teachings of Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to be used in an organic electroluminescence device.
When replacing the benzene ring of the phenylpyridine ligands of Kondakova’s Ir(ppy)3
 
    PNG
    media_image11.png
    333
    857
    media_image11.png
    Greyscale

The ligands of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu (1) and (2) have similar structures as Applicant’s exemplified ligand structures of the instant claim 4 (7th and 8th structures). However, the ligand of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu does not meet the limitation of the instant claim 4.
It would have been obvious to one of ordinary skill in the at the time the invention was effectively filed to have chosen two out of three structures described above, based on the teaching of Kondakova as modified by Kwong ‘737 Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu. The selection would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). 
Hereafter rejections are made using the structure of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu (1) in the figure above. The other structure of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu (2) also reads on claim limitations similarly as the structure (1) does. 
The resultant metal complex of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu (1) has identical structure as Applicant’s Formula 1, wherein Cy is a substituted or unsubstituted heteroaryl having 5 to 12 aromatic ring atoms (pyridine); Cy is 1 to X16 are independently selected from N, C, or CR (X2 and X3 are C; X1, X4-X16 are CR), wherein R is hydrogen; and X3 is connected to M through a metal-carbon bond, meeting all the limitations of claim 1.
The modification also results in an electroluminescent device by Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu comprising an anode (ITO), a cathode (Mg-Ag), and an organic layer (“light emitting layer”) comprising two hosts of TPBI and TCTA and a phosphorescent dopant of metal complex of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu, disposed between the anode and cathode. 
Regarding claim 2, the metal complex of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu, wherein the metal is Ir.
Regarding claim 3, the metal complex of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu, wherein Cy has a partial stricture of

    PNG
    media_image4.png
    87
    80
    media_image4.png
    Greyscale
.
Regarding claim 4, the metal complex of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu, wherein the complex has the formula of M(La)m(Lb)n(Lc)q, wherein Lb and Lc are the second and third ligand coordinating to M, Lb and Lc can be the same or different; wherein m is 1, n is 2, and q is 0; m+n+q is the oxidation number of M; wherein La is independently selected from the group consisting of:

    PNG
    media_image12.png
    263
    205
    media_image12.png
    Greyscale
, 
wherein Lb and Lc are independently selected from the group consisting of: 

    PNG
    media_image13.png
    202
    116
    media_image13.png
    Greyscale
, 
wherein R1-R6, Ra, and Rb can represent mono, di, tri or tetra substitution or no substitution; R1, R3, R4, R5, Ra, and Rb are hydrogen.
Regarding claim 5, the metal complex of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu, wherein La is selected La43 (as shown below).

    PNG
    media_image7.png
    287
    175
    media_image7.png
    Greyscale

Regarding claim 7, the metal complex of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu, wherein R1-R6, Ra, and Rb can represent mono, di, tri or tetra substitution or no substitution; R1, R3, R4, R5, Ra, and Rb are hydrogen.
Regarding claim 8, the metal complex of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu, wherein the metal complex has the formula of IrLa(Lb)2, La is selected from anyone of La1 to La130 (La43), and Lb is selected from anyone or both of the group consisting of:

    PNG
    media_image14.png
    164
    76
    media_image14.png
    Greyscale

Regarding claim 10-14, the metal complex of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu reads on all the features of claim 1 as outlined above.
The electroluminescent device by Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu comprising an anode (ITO), a cathode (Mg-Ag), and an organic layer (“light emitting layer”) comprising two hosts of TPBI and TCTA and a phosphorescent dopant of metal complex of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu, disposed between the anode and cathode, meeting all the limitations of claims 10-13.
The device comprises the host compound (TCTA) comprises at least one of the chemical group selected from carbazole, meeting all the limitations of claim 14
Regarding claim 15, the electroluminescent device of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu reads on all the features of claim 10, as outlined above.
The electroluminescent device by Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu comprising an anode (ITO), a cathode (Mg-Ag), and an organic layer (“light emitting layer”) comprising two hosts of TPBI and TCTA and a phosphorescent dopant of metal complex of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu, disposed between the anode and cathode.
Kondakova teaches that the electroluminescent device of the invention can be incorporated into another device of an organic light-emitting device (“passive matrix display”, “active matrix display” in [220]; “multicolor display”, “area lighting device” in [363])
Kondakova does not exemplify a specific device wherein the electroluminescent device of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu is incorporated. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the electroluminescent device of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu by incorporating it into an organic light-emitting device, as taught by Kondakova.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant organic light-emitting device includes the electroluminescent device of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu, meeting all the limitation of claim 15.
Regarding claim 16, the metal complex of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu reads on all the features of claim 1 as outlined above, and the electroluminescent device of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu reads on all the features of claim 10, as outlined above. 
The device comprises an organic layer comprising the metal complex of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu and other organic materials including TPBI and TCTA. Therefore, the organic layer is a formulation comprising the metal complex of claim 1, meeting all the limitations of claim 16.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kondakova et al. (US 2006/0134460 A1, hereafter Kondakova) in view of Kwong et al. (US 2009/0108737 A1, hereafter Kwong ‘737), Kim et al. (US 2010/0133524 A1), Xie et al. (“Reduction of Self-Quenching Effect in Organic Electrophosphorescence Emitting Devices via the Use of Sterically Hindered Spacers in Phosphorescence Molecules”, Adv. Mater. 2001, vol. 13, page 1245-1248), Lo et al. (“High-Triplet-Energy Dendrons: Enhancing the Luminescence of Deep Blue Phosphorescent Iridium(III) Complexes”, J. Am. Chem. Soc. 2009, vol. 131, page 16681-16688), and Zhu et al. (“Harvesting All Electrogenerated Excitons through Metal Assisted Delayed Fluorescent Materials”, Adv. Mater. 2015, vol. 27, 2533-2537), as applied to claim 1 above, further in view of Kim et al. (US 2008/0194853 A1, hereafter Kim ‘853).
Regarding claim 6, the metal complex of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu reads on all the features of claim 1 as outlined above.
The metal complex does not include deuterium. 
Kim ‘853 teaches that substitution of hydrogen of an iridium complex with deuterium decreases van der Waals’ force and reduces intermolecular collision ([021]). 
Kim ‘524 also evidences reduced intermolecular interaction between Ir-complex emitter molecules decreases luminescence quenching and improves luminescence efficiency ([021]).
Kim ‘853 further teaches that partial or complete substitution of hydrogen of the ligands of an iridium complex by deuterium improves luminescence efficiency, luminance, current efficiency, power efficiency, and/or thermal stability ([022]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu by partially or fully replacing hydrogen atoms of the tetraphenylene-pyridine ligand to deuterium, as taught by Kondakova as modified by Kim ‘853 and Kim ‘524. 
The motivation of doing so would provide the metal complex with improvement in luminescence efficiency, luminance, current efficiency, power efficiency, and/or thermal stability.
The resultant metal compound of Kondakova as modified by Kwong ‘737, Kwong ‘409, Kim ‘524, Xie, Lo, and Zhu, and Kim ‘853, wherein ligand La is partially or fully deuterated, meeting all the limitations of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786